DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Allowable Subject Matter

Claims 1-3 and 7-10 (now renumbered Claims 1-7) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claim 1.  Specifically, none of the references relied upon by the examiner teach or fairly suggest the claimed display panel including the claimed driver configured to “set a pulse width modulation (PWM) data voltage… in the plurality of row lines in a row line sequence, and drive the display panel such that inorganic light emitting diodes… emit light multiple times based on the PWM data voltage in the row line sequence, by applying a sweep signal to the sub-pixels included in the plurality of row lines multiple times in the row line sequence…” wherein the driver comprises:  “a first driver circuit comprising a first plurality of transistors and configured to generate at least one first control signal, and a second driver circuit comprising:  a first circuit comprising two first series-connected transistors… that are electrically connected to the first driver circuit and configured to generate at least one second control signal based on the at least one first control signal, the two first series-connected transistors are serially connected to each other at a first output end configured to output the at least one second control signal, and a second circuit electrically connected to the first circuit and configured to generate the sweep signal based on the at least one second control signal output from the first output end, the second circuit comprising a second transistor having a gate terminal connected to the first output end, among the second plurality of transistors.”
The claimed invention is best represented by the originally filed disclosure at Figure 5 in combination with the claimed “first driver circuit” (T1, T2, T3, T4, T5, T6) corresponding to the “scan driver” circuit (81) in Figure 11A configured to “generate at least one first control signal” (Q(n), Qb(n)), and the claimed “second driver circuit” (T7, T8, T9, C1, C2) corresponding to the combined “scan driver” (81) and “sweep driver” (82) in Figure 11A including the claimed “first circuit” (T7, T8, C1, C2) “comprising two first series-connected transistors” (T7, T8) “configured to generate at least one second control signal” (Emi_PWM(n)) “based on the at least one first control signal” (Q(n), Qb(n)), and the claimed “second circuit” (T9) “electrically connected to the first circuit” (T7, T8, C1, C2) and “configured to generate the sweep signal” (Sweep(n)) with “the second circuit comprising a second transistor” (T9).
As pertaining to the most relevant prior art relied upon by the examiner, Shigeta et al. (US 2018 / 0301080) discloses (see Fig. 4A and Fig. 18) a display module comprising a display panel (500) comprising inorganic light emitting diodes (see (LED) in Fig. 4A; and see Page 4, Para. [0061]) and a driver configured to:  set a pulse width modulation (PWM) data voltage (see (Vw, Vw_ON) in Fig. 4A) for an image frame in a plurality of row lines (see (Scan) in Fig. 4A) in a row line sequence (see (Scan(1), Scan(2), etc.) in Fig. 4A), and drive the display panel (500) such that inorganic light emitting diodes emit light by applying a sweep signal (see (Vsweep) in Fig. 4A; see Page 3 through Page 4, Para. [0048]-[0049], [0053], and [0061]; and see Page 5, Para. [0076] with Page 1, Para. [0003]-[0005] and [0007]).  Shigeta further discloses that the driver comprises:  a first driver circuit (i.e., a processor (300)) and a second driver circuit comprising a plurality of transistors (see (SWP_ON) and the transistor (11) in Fig. 4A) configured to generate the sweep signal (Vsweep) wherein the first circuit (see (SWP_ON) and the transistor (11) in Fig. 4A) comprises two first series-connected transistors (again, see Page 9, Para. [0145]-[0149] in combination with Page 3 through Page 4, Para. [0048]-[0049], [0053], [0055], and [0061]).
Yamashita et al. (US 2004 / 0207614) discloses a display panel (see Fig. 1) comprising a plurality of pixel circuits and a driver configured to set a pulse width modulation (PWM) data voltage for an image frame (i.e., a period comprising a scan period and a light emitting period; see Fig. 8) and drive the display panel such that light emitting diodes (see (50) in Fig. 2) emit light by applying a sweep signal (i.e., Ramp) to sub-pixels (50) included in row lines of the display panel, wherein the sweep signal (Ramp) is a voltage signal sweeping between two different voltages (again, see Fig. 8), and an image frame comprises a plurality of light emitting periods, wherein each light emitting diode in each sub-pixel disposed in a plurality of row lines emits light multiple times in an image frame by applying the sweep signal (Ramp) multiple times to the sub-pixels in a row line sequence (see Page 7, Para. [0120]).  
Ishizuka (US 2009 / 0167649) discloses (see Fig. 2 and Fig. 4) a display module (10) wherein a driver (see (14) along with (12, 13, 15)) is configured to apply a sweep signal (see (Vrmp) in Fig. 4 and (W) in Fig. 2) to sub-pixels (PL) included in at least some consecutive row lines (Y) in a row line sequence, and the driver is further configured to drive the display panel (11) to cause the sub-pixels (PL) included in the at least some consecutive row lines (Y) to emit light in the row line sequence (see Page 3, Para. [0045]-[0049]).  
However, none of Shigeta et al., Yamashita et al., and Ishizuka, nor any other reference relied upon by the examiner, teaches or fairly suggests the combination of the claimed display panel including the claimed driver configured to “set a pulse width modulation (PWM) data voltage… in the plurality of row lines in a row line sequence, and drive the display panel such that inorganic light emitting diodes… emit light multiple times based on the PWM data voltage in the row line sequence, by applying a sweep signal to the sub-pixels included in the plurality of row lines multiple times in the row line sequence…” and the driver that comprises:  “a first driver circuit comprising a first plurality of transistors and configured to generate at least one first control signal, and a second driver circuit comprising:  a first circuit comprising two first series-connected transistors… that are electrically connected to the first driver circuit and configured to generate at least one second control signal based on the at least one first control signal, the two first series-connected transistors are serially connected to each other at a first output end configured to output the at least one second control signal, and a second circuit electrically connected to the first circuit and configured to generate the sweep signal based on the at least one second control signal output from the first output end, the second circuit comprising a second transistor having a gate terminal connected to the first output end, among the second plurality of transistors.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622